Citation Nr: 1440552	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for mood disorder, secondary to ankle and jaw pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that due to his mood disorder, his work as a Federal corrections worker has been impaired. The Veteran avers he has intolerance to stress and an inability to arrive to work on time. (See March 2010 VA examination for mental disorders.). Additionally, the claims folder reflects that the Veteran sees a therapist provided by his employer, pertaining to his mood disorder. (See February 2012 and March 2010 VA medical examination for mental disorders.). The Board finds that records corroborating the Veteran's statements of occupational impairment and psychiatric treatment at his place of employment are relevant. The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38  C.F.R. § 3.159(c)(2) (2013). Since the Veteran is employed by (and has been during the duration of this claim) by another Federal agency, the Board finds that VA must attempt to locate and obtain those records not already associated with this folder.

Additionally, in a May 2014 Appellant's Brief the Veteran, through his representative, contends that his mood disorder symptoms have gotten worse since his February 2012 VA medical examination. Based on the alleged worsening of the Veteran's mood disorder, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, request all psychiatric treatment records from the therapist provided by the Veteran's employer, as well as all relevant employment performance records. (See March 30, 2010 VA medical examination for mental disorders.).

2. Schedule the Veteran for a VA examination for mental disorders in regard to the claim for initial rating in excess of 10 percent disabling for mood disorder, secondary to ankle and jaw pain. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's reported symptoms, c.) the February 2012 VA examination report, d.) the July 2011 VA mental health note, e.) the March 2010 VA examination report, and f.) if available, the Veteran's employment records to include performance and psychiatric treatment records.  

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an initial rating in excess of 10 percent disabling for mood disorder, secondary to ankle and jaw pain. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



